Notice of Allowance

Response to Arguments

Applicant’s arguments filed on September 15, 2021, with respect to claim(s) 1-11 have been fully considered [see applicant’s arguments pg. 7]. 

Drawings

The drawings filed on September 15, 2021 have been accepted.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

3. (Currently Amended) The method as claimed in claim 1, further comprising:
capturing measurement values representing a voltage drop across the respective energy consumption simulation unit of the at least one notification appliance with each of the at least one notification appliance following the activation of the respective energy consumption simulation unit of the at least one notification appliance; 
a load test, polling each of the respective notification units using a central unit acting as a master unit on the bus system for a respective minimum value captured thereby; and 
comparing said minimum values with a predefined or predefinable threshold value; and 
wherein the central unit generates the alarm signal and/or the fault message as a function of the comparison between the minimum values and the threshold value.

5. (Currently Amended) The method as claimed in claim 2, wherein: the central unit switches over a feed direction of the bus system during [[the]] a load test; and performing the load test with a first feed direction prior to the switchover and with a second feed direction opposite to the first feed direction after the switchover.  

6. (Currently Amended) The method as claimed in claim 2, wherein the central unit performs [[the]] a load test automatically at predefined or predefinable times.  

7. (Currently Amended) The method as claimed in claim 2, wherein the central unit automatically performs [[the]] a load test when a number of notification appliances connected to the bus system changes.

8. (Currently Amended) A notification appliance for connecting to a bus system for use in a hazard notification system comprising a plurality of notification appliances connected to a bus system, each notification appliance comprising: 

wherein each notification appliance is configured to select whether the respective signal element or the respective activatable energy consumption simulation unit is connected to the bus system, 
wherein, in response to receiving a switchover telegram, the respective energy consumption simulation units [[is]] are automatically attached to the bus system in place of the respective signal elements.  

9. (Currently Amended) A hazard notification system comprising: 
a bus system; 
a plurality of notification appliances connected to the bus system; and
a central unit acting as a master unit on the bus system, the central unit configured to generate a switchover telegram and submit the switchover telegram to the bus system; 
wherein each notification appliance comprises a signal element and an activatable energy consumption simulation unit; 
wherein, in response to receiving the switchover telegram at one of the plurality of notification appliances, the one notification appliance of the plurality notification appliances automatically connects the respective energy consumption simulation unit to the bus system and disconnects the respective signal element; 
wherein the central unit: measures an energy consumption resulting in the bus system due to activation of the respective energy consumption simulation units, 

10. (Currently Amended) The hazard notification system as claimed in claim 9, wherein a direction in which a current is fed into the bus system can be switched over by means of the central unit and is switched over during [[the]] a load test.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1, 8 and 9, the claims are allowed for the reasons provided in the office action mailed on July 16, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685